 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:13-cr-0190 MCE DB
12                       Plaintiff/Respondent,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    SHANNTAYE EBONY HICKS,
15                       Defendant/Movant.
16

17          Movant is a federal prisoner proceeding pro se and in forma pauperis with a motion to

18   vacate, set aside, or correct her sentence pursuant to 28 U.S.C. § 2255. Movant challenges her

19   2015 guilty-plea conviction and 292-month sentence for two counts of transportation of a minor

20   in violation of 18 U.S.C. § 2423(a). Movant alleges (1) her due process rights were violated

21   because she did not understand the consequences of her plea; and (2) her Sixth Amendment rights

22   were violated because (a) her attorney failed to file an appeal and to petition for a writ of

23   certiorari; (b) her attorney failed to explain the appeal process and sentencing range, and (c) her

24   attorney failed to petition the court for a mental health evaluation. (Oct. 11, 2016 Mot. to Vacate

25   (ECF No. 73).)

26          On September 1, 2017, respondent filed a motion to dismiss and answer. (ECF No. 77.)

27   Movant did not file a reply or traverse. For the reasons set out below, the court will recommend

28   the motion to vacate be denied.
                                                        1
 1                                           BACKGROUND

 2          On July 11, 2013, a superseding indictment was filed, charging movant with three counts

 3   of violation of 18 U.S.C. § 1591(a)(1), sex trafficking of a minor; one count of violation of 18

 4   U.S.C. § 1591(a)(1), sex trafficking of a person by force, fraud, or coercion; two counts of

 5   violation of 18 U.S.C. § 2423(a), transportation of a minor; one count of violation of 18 U.S.C. §

 6   2251(a), production of child pornography; and one count of violation of 18 U.S.C. §

 7   1512(b)(2)(B), witness tampering. (ECF No. 16; Excerpt of Record (“ER”) (Ex. 1 to Govt.’s

 8   Answ. (ECF No. 77-1)) at 63-72.) On September 5, 2014, movant pled guilty to Counts Two and

 9   Three of the superseding indictment, each of which charged transportation of a minor, in violation

10   of 18 U.S.C. § 2423(a). (ECF No. 46; ER 29-44.). Movant’s plea agreement included a waiver

11   provision that stated:

12                  The defendant understands that the law gives the defendant a right to
                    appeal her guilty plea, conviction, and sentence. The defendant
13                  agrees as part of her plea/pleas, however, to give up the right to
                    appeal the guilty plea, conviction, and the sentence imposed in this
14                  case as long as the sentence does not exceed 365 months. The
                    defendant specifically gives up the right to appeal any order of
15                  restitution the Court may impose.
16                  Notwithstanding the defendant’s waiver of appeal, the defendant will
                    retain the right to appeal if one of the following circumstances
17                  occurs: (1) the sentence imposed by the District Court exceeds the
                    statutory maximum; and/or (2) the government appeals the sentence
18                  in the case. The defendant understands that these circumstances
                    occur infrequently and that in almost all cases this Agreement
19                  constitutes a complete waiver of all appellate rights.
20                  In addition, regardless of the sentence the defendant receives, the
                    defendant also gives up any right to bring a collateral attack,
21                  including a motion under 28 U.S.C. § 2255 or § 2241, challenging
                    any aspect of the guilty plea, conviction, or sentence, except for non-
22                  waivable claims.
23                  Notwithstanding the agreement in paragraph III.A (Dismissals)
                    above that the government will move to dismiss counts against the
24                  defendant, if the defendant ever attempts to vacate her plea, dismiss
                    the underlying charges, or modify or set aside her sentence on any of
25                  the counts to which she is pleading guilty, the government shall have
                    the rights set forth in paragraph II.E (Defendant’s Violation of Plea
26                  Agreement) herein.
27   (ER 55-56.)

28   ////
                                                       2
 1          At her change of plea hearing, movant acknowledged, under oath, she had never been

 2   treated for “any type of mental illness,” and that she was “fully satisfied with the advice and

 3   representation given to [her] in this case by [her] attorney.” (ER 32.) Movant also acknowledged

 4   her desire to voluntarily enter a plea of guilty because she was “in fact guilty of the crime[s] set

 5   forth in the plea agreement.” (Id. at 33) Movant’s counsel and government counsel agreed that

 6   neither knew of “any reason why [movant was] not competent to enter a [guilty] plea [that day].”

 7   (Id. at 32.) Thereafter, government counsel summarized the essential terms of the plea agreement

 8   between the parties, on the record.

 9          Among other provisions of the agreement, government counsel summarized: “the

10   government will recommend that [movant] be sentenced at the bottom of the applicable guideline

11   range for her offense. The parties anticipate this range will be 292 to 365 months based on an

12   anticipated Criminal History Category of I.” (ER 35.) Movant was also apprised that, in the plea

13   agreement, she and the government had agreed “there [was] no material dispute as to the

14   sentencing guideline variables and stipulate[d] to the calculations set forth on pages 10 and 11 of

15   the plea agreement.” (Id. at 36.) Government counsel apprised movant that “with regard to

16   sentencing, the parties agree[d] that [movant was] permitted to make an argument in mitigation

17   pursuant to 18 United States Code Section 3553, but in no event [could movant] attempt to argue

18   for a sentence below the mandatory minimum sentence of ten years of imprisonment.” (Id.)

19   Government counsel apprised movant that the government “reserve[d] the right to oppose any

20   variance under 18 U.S.C. 3553.” (Id.) Finally, government counsel apprised movant that her
21   “plea agreement include[d] the waiver of certain rights including the right to appeal and collateral

22   attack of the guilty plea, conviction and sentence imposed in this case as long as the sentence

23   does not exceed 365 months.” (Id.) Movant acknowledged the accuracy of government

24   counsel’s summary of the terms of her plea agreement. (Id. at 37.)

25          Movant acknowledged to the court that no one had made any other promises to her to try

26   to induce her to enter a guilty plea. (ER 37.) She also acknowledged no one had threatened her
27   to try to force her to enter a guilty plea. (Id.) She acknowledged she understood the maximum

28   penalty for the crimes to which she was pleading guilty included “not less than ten years and up
                                                        3
 1   to life imprisonment.” (Id. at 38.) She affirmed she understood that the court would consult the

 2   advisory sentencing guidelines and the 3553(a) factors to determine her sentence, that she and her

 3   counsel had “discussed these advisory guidelines and statutory factors,” and that she “understood

 4   how these advisory guidelines and statutory factors [applied] in [her] case.” (Id. at 38-39.)

 5             Movant also affirmed she understood that after the court determined the applicable

 6   sentencing guideline, the court had “the authority in certain circumstances to impose a sentence

 7   that may be higher … than what the advisory guidelines call[ed] for.” (Id. at 40.) Movant

 8   acknowledged she understood her guilty plea would result in waiver of her “right to collaterally

 9   attack and/or appeal” her plea, conviction, or sentence. (Id. at 40.) Movant’s counsel affirmed

10   movant’s “voluntary, knowing and intelligent wavier of [her] right to collaterally attack and/or

11   appeal.” (Id.)

12             Before movant formally entered a guilty plea, government counsel stated the elements of

13   the crimes to which movant intended to plead guilty and movant acknowledged she understood

14   those elements. (ER 42.) Movant also acknowledged and adopted the truth of the factual basis

15   for her plea, affirming that she read the entire factual basis and that “everything contained in [it

16   was] true and correct.1” (Id. at 42-43.) After movant entered formal guilty pleas to Counts Two

17   and Three of the superseding indictment, the court found her “fully competent and capable of

18   entering an informed plea,” found that she “made a voluntary, knowing and intelligent wavier of

19   all her constitutional rights,” and accepted her pleas and adjudged her guilty. (Id. at 43A.)

20             In anticipation of movant’s sentencing, the U.S. Probation Office prepared and disclosed a
21   presentence report (“PSR”), which calculated the applicable guideline range as 360-life and

22   recommended a sentence of 210 months. (See ECF No. 54, ¶¶ 33-71.) At movant’s sentencing

23   hearing on May 28, 2015, defense counsel asked for a sentence at the statutory minimum of 120

24   months. (ER 11-13.) The government recommended a sentence of 292 months, the low end of

25   the stipulated range in the plea agreement, which the court imposed. (Id. at 15-22; 23-26.) The

26   Court also imposed a 60-month term of supervised release, ordered movant to pay a special
27

28   1
         The factual basis for the plea can be found at ER 59-62.
                                                          4
 1   assessment of $200, and waived any fine. (ECF No. 61, ER 2-6A.) The court acknowledged that

 2   the sentence imposed triggered the appeal and collateral attack waiver in movant’s plea

 3   agreement. (ER 25). However, the court apprised movant that if she felt the waiver was

 4   unenforceable or illegal, she must file a notice of appeal within 14 days from the date the court

 5   entered judgment. (Id.) The court entered judgment on June 3, 2015. (ECF No. 61; ER 2-6A.)

 6   On June 19, 2015, movant filed a pro se notice of appeal. (ECF No. 62; ER 1.)

 7           On July 15, 2015, the Ninth Circuit appointed attorney Quinn Denvir to represent movant

 8   in her appeal. (Ex. 2 to Gov’t’s Answ. (ECF No. 77-2).)

 9           On October 9, 2015, Denvir filed an Anders brief and a motion to withdraw pursuant to

10   Circuit Rule 4-1(c)(6).2 Denvir’s Anders brief identified four potential issues: (i) whether

11   movant’s waiver of appeal is valid and enforceable; (ii) whether movant’s guilty pleas were

12   voluntary; (iii) whether the sentencing guidelines were properly calculated; and (iv) whether the

13   sentence imposed was reasonable. (Ex. 4 to Gov’t’s Answ. (ECF No. 77-4).) On October 29,

14   2015, the Ninth Circuit invited movant to file a pro se supplemental brief “raising, in her own

15   words, any issues in her case….” (Ex. 2 to Gov’t’s Answ. (ECF No. 77-2).) Movant did not file

16   a pro se brief. On March 7, 2016, the Ninth Circuit issued a memorandum opinion in which it

17   held: “Hicks has waived the right to appeal her convictions and sentences. Because the record

18   discloses no arguable issue as to the validity of the waiver, we dismiss Hicks’s appeal.” United

19   States v. Hicks, 633 F. App'x 435 (9th Cir. 2016) (citing United States v. Watson, 582 F.3d 974,

20   986-88 (9th Cir. 2009)). In the same opinion, the court granted Denvir’s motion to withdraw as
21   appointed counsel.

22                                         MOTION TO VACATE

23           Movant alleges (1) her due process rights were violated because she did not understand

24   the consequences of her plea; and (2) her Sixth Amendment rights were violated because (a) her

25   attorney failed to file an appeal and to petition for a writ of certiorari; (b) her attorney failed to

26   2
       Rule 4-1(c)(6) acknowledges that appellate counsel need not file a merits brief if he finds that all
27   issues on appeal would be “wholly frivolous.” See also Anders v. California, 366 U.S. 738, 744
     (1967). If appellate counsel makes such a finding after conscientiously examining the case, “he
28   should so advise the court and request permission to withdraw.” Id.
                                                      5
 1   explain the appeal process and sentencing range, and (c) her attorney failed to petition the court

 2   for a mental health evaluation. (Oct. 11, 2016 Mot. to Vacate (ECF No. 73).) In response, the

 3   government asks the court to dismiss the motion based on movant’s waiver of her right to seek

 4   collateral relief under 28 U.S.C. § 2255.

 5           The court first addresses the government’s argument that the § 2255 motion should be

 6   dismissed because movant’s claims are encompassed by the waiver of appeal and collateral attack

 7   in the plea agreement. Although that argument is colorable and well-supported by the record,

 8   movant couches most of her claims here as ineffective assistance of counsel claims. The Ninth

 9   Circuit Court of Appeals has suggested that a defendant may not waive an ineffective assistance

10   of counsel claim challenging the knowing and voluntary nature of the plea agreement. See

11   Washington v. Lampert, 422 F.3d 864, 871 (9th Cir. 2005) (“We therefore hold that a plea

12   agreement that waives the right to file a federal habeas petition pursuant to 28 U.S.C. § 2254 is

13   unenforceable with respect to an IAC claim that challenges the voluntariness of the waiver.”);

14   United States v. Pruitt, 32 F.3d 431, 433 (9th Cir. 1994) (noting, in the context of a section 2255

15   motion, that “[w]e doubt that a plea agreement could waive a claim of ineffective assistance of

16   counsel based on counsel’s erroneously unprofessional inducement of the defendant to plead

17   guilty or accept a particular plea bargain”); see also Givens v. Sisto, No. C 08-05231 JW (PR),

18   2010 WL 1875766 (N.D. Cal. May 7, 2010) (“the only challenges left open in federal habeas

19   corpus after a guilty plea is the voluntary and intelligent character of the plea and the nature of the

20   advice of counsel to plead.”) Nevertheless, even assuming, without deciding, that movant’s
21   claims were not waived, they fail on the merits.

22      I.      Applicable Legal Standards

23           A. Standards for Motions Pursuant to 28 U.S.C. § 2255

24           A federal prisoner making a collateral attack against the validity of his or her conviction

25   or sentence must do so by way of a motion to vacate, set aside or correct the sentence pursuant to

26   28 U.S.C. § 2255, filed in the court which imposed sentence. United States v. Monreal, 301 F.3d
27   1127, 1130 (9th Cir. 2002). Under § 2255, the sentencing court may grant relief if it concludes

28   that a prisoner in custody was sentenced in violation of the Constitution or laws of the United
                                                        6
 1   States. Davis v. United States, 417 U.S. 333, 344-45 (1974); United States v. Barron, 172 F.3d

 2   1153, 1157 (9th Cir. 1999). To warrant relief, the prisoner must demonstrate the existence of an

 3   error of constitutional magnitude which had a substantial and injurious effect or influence on the

 4   guilty plea or the jury’s verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see also

 5   United States v. Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003) (“We hold now that Brecht’s

 6   harmless error standard applies to habeas cases under section 2255, just as it does to those under

 7   section 2254.”). Relief is warranted only where a petitioner has shown “a fundamental defect

 8   which inherently results in a complete miscarriage of justice.” Davis, 417 U.S. at 346; see also

 9   United States v. Gianelli, 543 F.3d 1178, 1184 (9th Cir. 2008).

10           B. Standards for Ineffective Assistance of Counsel Claims

11           To succeed on a claim of ineffective assistance of counsel, a petitioner must show that (1)

12   his counsel's performance was deficient and that (2) the “deficient performance prejudiced the

13   defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984).

14                  1.   Deficient Performance

15           Counsel is constitutionally deficient if his or her representation “fell below an objective

16   standard of reasonableness” such that it was outside “the range of competence demanded of

17   attorneys in criminal cases.” Strickland, 466 U.S. at 687–88 (internal quotation marks omitted).

18   “Counsel's errors must be ‘so serious as to deprive the defendant of a fair trial, a trial whose result

19   is reliable.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at

20   687).
21           A reviewing court is required to make every effort “to eliminate the distorting effects of

22   hindsight, to reconstruct the circumstances of counsel's challenged conduct, and to evaluate the

23   conduct from counsel's perspective at the time.” Strickland, 466 U.S. at 669; see also Richter,

24   562 U.S. at 107. Reviewing courts must also “indulge a strong presumption that counsel's

25   conduct falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S.

26   at 689. This presumption of reasonableness means that the court must “give the attorneys the
27   benefit of the doubt,” and must also “affirmatively entertain the range of possible reasons

28   [defense] counsel may have had for proceeding as they did.” Cullen v. Pinholster, 563 U.S. 170,
                                                         7
 1   195 (2011) (internal quotation marks and alterations omitted).

 2                  2. Prejudice

 3          The second part of the Strickland test requires a movant to show that counsel’s conduct

 4   prejudiced him or her. Strickland, 466 U.S. at 691-92. Prejudice is found where “there is a

 5   reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

 6   would have been different.” Id. at 694. A reasonable probability is one “‘sufficient to undermine

 7   confidence in the outcome.’” Summerlin v. Schriro, 427 F.3d 623, 640 (9th Cir. 2005) (quoting

 8   Strickland, 466 U.S. at 693). “This does not require a showing that counsel’s actions ‘more likely

 9   than not altered the outcome,’ but the difference between Strickland’s prejudice standard and a

10   more-probable-than-not standard is slight and matters ‘only in the rarest case.’” Richter, 562 U.S.

11   at 112 (quoting Strickland, 466 U.S. at 693). “The likelihood of a different result must be

12   substantial, not just conceivable.” Id.

13          When determining whether a movant has been prejudiced, the court considers the

14   cumulative effect of counsel’s errors. See Harris v. Wood, 64 F.3d 1432, 1438–39 (9th Cir.

15   1995) (finding cumulative prejudice from counsel's performance that was “deficient in eleven

16   ways, eight of them undisputed” which “obviates the need to analyze the individual prejudicial

17   effect of each deficiency,” but noting that “some of the deficiencies [may be] individually

18   prejudicial”); see also Montana v. Egelhoff, 518 U.S. 37, 53 (1996) (The combined effect of

19   multiple errors at trial violates due process where it renders the trial fundamentally unfair. (Citing

20   Chambers v. Mississippi, 410 U.S. 284 (1973).); Taylor v. Kentucky, 436 U.S. 478, 487 n.15
21   (1978). The Ninth Circuit has described the standard for evaluating cumulative error on habeas

22   as “determining whether the combined effect of multiple errors rendered a criminal defense ‘far

23   less persuasive’ and had a ‘substantial and injurious effect of influence’ on the jury’s verdict.”

24   Parle v. Runnels, 505 F.3d 922, 928 (9th Cir. 2007).

25          C. Due Process Standards for Guilty Plea

26          A guilty plea must be knowing, intelligent and voluntary. Brady v. United States, 397
27   U.S. 742, 748 (1970); Boykin v. Alabama, 395 U.S. 238, 242 (1969). “The voluntariness of [a

28   petitioner’s] guilty plea can be determined only by considering all of the relevant circumstances
                                                        8
 1   surrounding it.” Brady, 397 F.2d at 749. In Blackledge v. Allison, 431 U.S. 63 (1977), the

 2   Supreme Court addressed the presumption of verity to be given the record of plea proceeding

 3   when the plea is subsequently subject to a collateral challenge. While noting that the defendant’s

 4   representations at the time of his guilty plea are not “invariably insurmountable” when

 5   challenging the voluntariness of his plea, the Supreme Court stated that, nonetheless, the

 6   defendant’s representations, as well as any findings made by the judge accepting the plea,

 7   “constitute a formidable barrier in any subsequent collateral proceedings” and that “[s]olemn

 8   declarations in open court carry a strong presumption of verity.” Id. at 74; see also Marshall v.

 9   Lonberger, 459 U.S. 422, 437 (1983) (plea presumed valid in habeas proceeding when pleading

10   defendant was represented by counsel); Little v. Crawford, 449 F.3d 1075, 1081 (9th Cir. 2006);

11   Chizen v. Hunter, 809 F.2d 560, 561 (9th Cir. 1986).

12      II.      Movant’s Claims

13            A. Ineffective Assistance of Counsel

14               1. Failure to File Appeal and Petition for Certiorari

15            In her first claim, movant contends her defense counsel was ineffective for failing to file

16   an appeal or a petition for a writ of certiorari. (ECF No. 73 at 4.) She provides no further

17   explanation for this claim. As set out above, when she plead guilty, movant specifically waived

18   the right to file a motion to vacate her sentence. (See ER 25.) While the law governing waivers

19   of the rights to appellate and collateral review excludes some ineffective assistance of counsel

20   claims, those exclusions are limited to ineffective assistance of counsel claims regarding the
21   nature of counsel’s advice to plead guilty. Therefore, movant’s waiver applies in this case unless

22   it was not voluntarily and intelligently made. Those issues are the subject of movant’s other two

23   ineffective assistance of counsel claims.

24               2.   Failure to Explain the Appeals Process and the Sentencing Range

25            Movant next alleges her counsel acted unreasonably when they failed to explain the

26   appeals process and sentencing range to her. (ECF No. 73 at 6.) Again, movant makes this
27   conclusory statement and provides no additional information. The record before the court shows

28   that movant was fully informed that by pleading guilty she was relinquishing her right to appeal
                                                         9
 1   her conviction and sentence and was fully informed about the range of sentences, which range

 2   included the sentence she received.

 3           At the change of plea hearing, movant’s attorney explained that the parties anticipated the

 4   sentencing range would be 292 to 365 months. (ER 35 (ECF No. 77-1 at 39).) After explaining

 5   that the government may recommend up to a 50 percent reduction in movant’s sentence based on

 6   her assistance to the government, the attorney continued, “The defendant understands that the

 7   government may recommend a reduction of her sentence of less than 50 percent or no reduction

 8   at all depending on the level of assistance the government determines the defendant provided.”

 9   (Id. at 36.) The attorney also explained that movant was specifically giving up her right to appeal

10   and to collaterally attack the guilty plea, conviction, and sentence. (Id.)

11           The court then asked movant whether she understood the terms of her plea agreement.

12   She responded, “yes.” (ER 37 (ECF No. 77-1 at 41).) The court further explained that the

13   maximum possible penalty for movant’s crimes was life imprisonment and that the court had

14   discretion not to follow the government’s recommendations for sentencing. (Id. at 38, 39-40.)

15   Movant responded that she understood. (Id.)

16           Movant further testified at the change of plea hearing that she had never been treated for a

17   mental illness or for addiction to drugs or alcohol. (ER 32 (ECF No. 77-1 at 36).) Her attorney

18   stated that he felt movant was competent to enter the plea and had waived her right to appeal and

19   collaterally attack voluntarily, knowingly, and intelligently. (Id. at 32, 40.) The court found

20   movant was “fully competent and capable of entering an informed plea . . . and further that
21   [movant] has made a voluntary, knowing and intelligent waiver of all her constitutional rights.”

22   (Id. at 44.)

23           Movant provides no basis for this court to recommend additional evidentiary development

24   of the facts surrounding her plea, her waiver of her rights, or her sentence. See United States v.

25   Leonti, 326 F.3d 1111, 1116 (9th Cir. 2003) (to be entitled to an evidentiary hearing the movant

26   must provide specific factual allegations which, if true, state a claim on which relief under § 2255
27   could be granted); United States v. Schaflander, 743 F.2d 714, 717 (9th Cir. 1984).

28   ////
                                                        10
 1              3.   Failure to Petition Court for Mental Health Evaluation

 2          In her final ineffective assistance of counsel claim, movant contends defense counsel

 3   should have sought a mental health evaluation because she had “documented” mental health

 4   issues from past abuse and “it is unknown whether she could comprehend or endure the court

 5   proceedings.” (ECF No. 73 at 8.) Movant does not explain what documentation counsel

 6   disregarded. Further, she fails to show any prejudice by concluding only that it is “unknown”

 7   whether she could comprehend the court proceedings. She does not contend that she was, in fact,

 8   unable to comprehend the proceedings.

 9          During the sentencing hearing, movant’s counsel explained to the court movant’s history

10   of abuse. (ER 12-13 (ECF No. 77-1 at 16-17).) Knowing of this abuse, counsel informed the

11   court that he had no doubt about movant’s competence to enter a plea or waive her rights. As

12   described above, the record before the court shows no basis to find movant did not understand her

13   plea or was otherwise incompetent at the time she changed her plea or at the time of sentencing.

14          For the foregoing reasons, this court recommends movant’s ineffective assistance of

15   counsel claims be denied.

16          B. Due Process Claim

17          Movant also makes a claim under the Due Process Clause and, essentially, a Sixth

18   Amendment claim of ineffective assistance of counsel, that she did not understand that she could

19   receive the sentence she did. However, there is no basis to make that finding. As described

20   above, counsel set out movant’s agreement during the change of plea hearing and the court made
21   clear that it could impose a sentence over that recommended by the government. Movant stated

22   on the record that she understood her sentence could be more than recommended. In fact,

23   movant’s sentence was that recommended by the government and at the low end of the possible

24   sentences set out in the plea agreement. Movant’s due process claim and any related ineffective

25   assistance of counsel claim should fail as well.

26          For the foregoing reasons, IT IS HEREBY RECOMMENDED that:
27          1. Movant’s motion to vacate, set aside, or correct her sentence pursuant to 28 U.S.C. §

28              2255 (ECF No. 73) be denied; and
                                                        11
 1            2. The Clerk of the Court be directed to close the companion civil case No. 2:16-cv-

 2                02430-MCE-DB.

 3            These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 5   after being served with these findings and recommendations, any party may file written

 6   objections with the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge's Findings and Recommendations.” If movant files objections,

 8   she shall also address whether a certificate of appealability should issue and, if so, why and as to

 9   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

10   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

11   2253(c)(3). Any response to the objections shall be served and filed within fourteen days after

12   service of the objections. The parties are advised that failure to file objections within the

13   specified time may waive the right to appeal the District Court's order. Martinez v. Ylst, 951 F.2d

14   1153 (9th Cir. 1991).

15   Dated: February 7, 2019

16

17

18

19

20   DLB:9
     DLB1/prisoner-habeas/hick0190.2255 fr
21

22

23

24

25

26
27

28
                                                        12
